Order entered April 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01664-CR

                                 LEMUEL MOSLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F11-57352-I

                                            ORDER
       The Court has before it appellant’s April 2, 2014 second motion to extend time to file his

brief. In the motion, counsel states that the court reporter has not filed a copy of the reporter’s

record with the District Clerk, so counsel has not been able to prepare the brief. We GRANT

appellant’s motion as follows.

       We ORDER Kendra Thibodeaux, deputy official court reporter, to file a complete copy

of the reporter’s record, including all exhibits, with the Dallas County District Clerk by APRIL

28, 2014. We further ORDER that Ms. Thibodeaux file in this Court, by 5:00 p.m. on April

28,2 014, written verification that she has complied with this order.

       We ORDER appellant to file his brief by MAY 30, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Kendra

Thibodeaux, deputy official court reporter, and to counsel for all parties.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE